     Case 8:18-cv-01099-JVS-JDE Document 33 Filed 03/28/19 Page 1 of 3 Page ID #:254




 1
      LEVIN & DICTEROW                            DUANE MORRIS LLP
      William E. Levin (SBN 104631)               Boris Zelkind (SBN 214014)
 2    Steven M. Dicterow (SBN 89371)              BZelkind@duanemorris.com
 3    668 N. Coast Highway, Suite 1264            Meghan C. Killian (SBN 310195)
      Laguna Beach, CA 92651                      MCKillian@duanemorris.com
 4
      williamlevin@hotmail.com                    750 B Street, Suite 2900
 5    sdicterow1121@yahoo.com                     San Diego, CA 92101
 6
      (949) 613-5131                              (619) 744-2267

 7    P&P IMPORTS LLC                             Attorneys for Defendants,
 8    Casey Kempner (SBN 272149)                  99 CENTS ONLY STORES LLC
      3233 W. Castor Street                       and
 9
      Santa Ana, CA 92704                         NUMBER HOLDINGS, INC.
10    CKempner@pandpimports.com
      (650) 488-8270 Ext. 109
11

12    Attorneys for Plaintiff,
13    P&P IMPORTS LLC
14
                            UNITED STATES DISTRICT COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16

17     P&P Imports LLC, a California          )
       Limited Liability Corporation              Case No.: 8:18-cv-01099-JVS-JDE
18                                            )
             Plaintiff,
19                                            )
                 v.                             JOINT STATUS REPORT
20                                            )
                                                OF MEDIATION AND
21     99 Cents Only Stores LLC, a            ) SETTLEMENT
22     California Limited Liability           )
       Corporation d/b/a Momentum
23                                            ) Judge: Honorable James V. Selna
       Brands, Momentum Brands, Inc., a
                                                Courtroom: 10C
24
       California Corporation Number          )
25     Holdings, Inc., a Delaware             )
26     Corporation, and Does 1-10 Inclusive   )
27           Defendants.                      )
28



                                              1
                   JOINT STATUS REPORT OF MEDIATION AND SETTLEMENT
     Case 8:18-cv-01099-JVS-JDE Document 33 Filed 03/28/19 Page 2 of 3 Page ID #:255




 1          Plaintiff P&P IMPORTS LLC, and Defendants 99 CENTS ONLY STORES
 2    LLC, and NUMBER HOLDINGS, INC. (collectively the “Parties”) conducted
 3    mediation before the Honorable Rosalyn M. Chapman, ret. on March 12, 2019,
 4    where the Parties successfully reached an agreement in principle to settle the case,
 5    including executing a term sheet of essential terms.
 6          The Parties are in the process of reducing into writing the terms of the
 7    definitive settlement agreement. The Parties anticipate this will be completed no
 8    later than thirty (30) days from today.
 9

10                                              Respectfully submitted,
11    Dated: March 28, 2019
                                                P&P IMPORTS LLC
12
                                                Casey Kempner
13

14                                              LEVIN & DICTEROW
                                                William E. Levin
15
                                                Steven M. Dicterow
16

17                                              By: /s/ William E. Levin
18                                                 William E. Levin
                                                   Attorneys for Plaintiff
19

20    Dated: March 28, 2019
21
                                                DUANE MORRIS LLP
                                                Boris Zelkind
22                                              Meghan C. Killian
23
                                                By: /s/ Boris Zelkind
24
                                                   Boris Zelkind
25                                                 Attorneys for Defendants
26

27

28



                                                  2
                  JOINT STATUS REPORT OF MEDIATION AND SETTLEMENT
     Case 8:18-cv-01099-JVS-JDE Document 33 Filed 03/28/19 Page 3 of 3 Page ID #:256




 1
                               SIGNATURE ATTESTATION
 2
            Pursuant to General Order No. 45(X)(B), I hereby attest that I have obtained

 3
      the concurrence in the filing of this document from all the signatories for whom a

 4
      signature is indicated by a “conformed” signature (/s/) within this e-filed document

 5    and I have on file records to support this concurrence for subsequent production for
 6    the court if so ordered or for inspection upon request.
 7

 8    Dated: March 28, 2019
 9                                                  /s/ William E. Levin
                                                     William E. Levin
10
                                                     Attorneys for Plaintiff
11                                                   P&P IMPORTS, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                3
                  JOINT STATUS REPORT OF MEDIATION AND SETTLEMENT
